SteRnhagen,
dissenting: While it can not be seriously denied that the bonds sold and the bonds purchased were in several respects similar, it seems to me that this does not bring them within the statutory denial of deduction. The dominant word underlying the denial is the -word “identical”, and I think this may not be overridden by emphasizing the qualifying word “substantially.” Wien words of *821such plain meaning are used in legislation in order to restrict deductions which are otherwise allowable, I think they should not be interpreted so as to give them a meaning which they do not have. Throughout the revenue acts Congress has chosen to use the words “similar”, “like”, and “equivalent”1 frequently enough to indicate that the use of the word “identical” in this instance was not inadvertent. In the statement of the Treasury’s representative, Adams, before the Senate Finance Committee, preceding the enactment of the Revenue Act of 1921, in which the provision first appears, he said that if a taxpayer “changes from one form of Liberty bonds to another form of Liberty bonds, or sells United States Steel and buys New York Central, he can take his loss under this provision.” (Hearings before Committee on Finance on H. R. 8245, 67th Cong., 1st sess., p. 52). The rulings of the Bureau from that time on seem to me to indicate a consistent administration of the statute which treats a difference in maturity date of bonds as disproving that they were “substantially identical.” To hold otherwise, as the present decision does, is to adopt such an elusive, impressionistic rule as to be practically impossible of the undiscriminatory uniformity with which a tax law should be administered. The present opinion seems to provide a caveat if the disparity between maturity dates of otherwise similar bonds is wide enough, but it supplies no satisfactory standard which will enable either taxpayers or administrators to say with any assurance whether the loss in any case is deductible or not.
Black and Leech agree with this dissent.

 Revenue Act of 1913, seo. E; Revenue Act of 1916, sec. 13 (e) ; Revenue Act of 1917, sec. 1208; Revenue Act of 1921, secs. 202 (c), 214 (a) (12) ; Revenue Act of 1932, secs. 112 (b) (1), (5), 115 (g) g 143, 212 (b), 231 (b).